      Case 3:16-cv-04288-JSC Document 152-1 Filed 11/14/18 Page 1 of 1



 1
                                  UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
 3
      SCANVINSKI JEROME HYMES,                           Case No. 3:16-cv-04288-JSC
 4
                    Plaintiff,
 5         v.                                              ORDER & WRIT OF HABEAS
      MILTON BLISS, VICTOR M.                              CORPUS AD TESTIFICANDUM TO
 6    SANCHEZ, JOSEPH A. LEONARDINI,                       TRANSPORT SCANVINSKI
      SCOTT NEU, EUGENE A. JONES,                          JEROME HYMES (#14673187)
 7    PAUL TIMPANO, PIERRE A. GRAY,
 8                        Defendants.
 9

10

11           SCANVINSKI JEROME HYMES (#14673187), a necessary and material witness on his own
     behalf in trial in this matter commencing on December 3, 2018, is in the custody of the San Francisco
12   Sheriff, confined at the jail at 850 Bryant Street, San Francisco, CA 94103. In order to secure Hymes’
     attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
13
     custodian to produce him before U.S. Magistrate Judge Jacqueline Scott Corley at the U.S. District
14   Court, December 3, 2018 at 8:30 a.m. in Courtroom F, 15th Floor, Federal Building, 450 Golden Gate
     Avenue, San Francisco, California 94102.
15
             ACCORDINGLY, IT IS ORDERED that:
16   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
     Sheriff to produce the inmate named above, along with any necessary legal property, to testify
17   before the United States District Court at the time and place above, until such time as the trial is
     concluded by Judge Corley.
18
     2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
19   to provide the new custodian with a copy of this writ.

20                         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

21   To: San Francisco Sheriff, 850 Bryant Street, San Francisco, CA 94103:
     WE COMMAND you to produce SCANVINSKI JEROME HYMES, along with any necessary
22   legal property, to testify before the United States District Court at the time and place above, until
     such time as the trial is concluded by U.S. Magistrate Judge Sallie Kim.
23   FURTHER, SCANVINSKI JEROME HYMES is to appear at trial without restraints and in civilian
24   attire; you have been ordered to notify the court of any change in custody of the inmate and have been
     ordered to provide the new custodian with a copy of this writ.
25
     IT IS SO ORDERED this ____ day of November, 2018.
26

27
                                                    ________________________________________
28                                                  UNITED STATES MAGISTRATE JUDGE
